                  Case 1:19-cv-02594-RM-SKC Document 255-5 Filed 04/21/21 USDC Colorado Page 1 of 6



FURNITURE INVENTORY LIST:
AS OF 04/19/21

NEW/USED   VENDOR           DATE       TYPE      DESCRIPTION                                    PAID
USED       ARIZONA          1990'S     PICTURE   SUPERBOWL PICTURES (SET OF 3)                          300
USED       ARIZONA          1994       SOFA      GRAY & GREEN TWEED LOVESEAT                            100
NEW        FRYS             2010       TV        PANASONIC PLASMA TV (2)@$750                          1500
USED       ARIZONA          1994       TABLE     MAHOGANY PRINTER TABLE                                  50
NEW        ARIZONA          2012       CHAIR     BLACK LEATHER OFFICE CHAIR                             100
USED       ARIZONA          1994       CHAIR     MAHOGANY & FABRIC OFFICE CHAIRS (2)@$100               200

USED       ESTATE SALE        Oct-15   TV        SAMSUNG TV (BN59011798)                                100
USED       ESTATE SALE        Oct-15   TV        SAMSUNG TV (BN5901199F)                                100
USED       ESTATE SALE        Oct-15   TV        LG TV (AKB72915206)                                    100
USED       ESTATE SALE        Oct-15   TV        LG TV (MKJ40653801)                                    100
USED       ESTATE SALE        Feb-16   WASHER    LG TROMM FRONT LOAD WASHER (Beverley Sewall)           250
USED       ESTATE SALE        Feb-16   DRYER     LG TROMM FRONT LOAD DRYER (Beverley Sewall)            250
closeout   ANDERSON           Feb-16   CURIO     PECAN & GLASS CURIO CABINET                            125
closeout   ANDERSON           Feb-16   CURIO     PECAN & GLASS DOUBLE CURIO CABINET                     400
NEW        ANDERSON           Feb-16   TABLE     PECAN BISTRO DINING TABLE                              250
NEW        ANDERSON           Feb-16   CHAIR     BROWN LEATHER PARSON DINING CHAIR (4)@$100             400
NEW        ANDERSON           Feb-16   CHAIR     BROWN LEATHER PARSON BARSTOOL (4)@$100                 400
NEW        THE DUMP           Feb-16   TABLE     NESTING METAL & STONE TABLES (SET OF 3)                325
NEW        ANDERSON           Feb-16   SOFA      BROWN LEATHER & TWEED SECTIONAL                        725
NEW        B&H                Feb-16   LAMP      COPPER FLOOR LAMP                                       80
NEW        THE DUMP           Feb-16   DRESSER   PECAN DRESSER (2)@$311                                 622
NEW        THE DUMP           Feb-16   DRESSER   PECAN CHEST                                            391
NEW        THE DUMP           Feb-16   BED       KING SIZE PECAN BED                                    872
NEW        THE DUMP           Feb-16   BED       KING SIZE MATTRESS                                    2499
NEW        HOME GOODS         Feb-16   LAMP      RALPH LAUREN CREAM LAMP (2)@$45                         90
NEW        THE DUMP           Feb-16   CHAIR     BROWN LEATHER ARM CHAIR                               1600
NEW        CRATE/BARREL       Feb-16   TABLE     ROUND WOOD & STONE SIDE TABLES (2)@$60                 120
USED       ESTATE SALE        Feb-16   PICTURE   BROWN & TEAL LANDSCAPE WATERCOLOR                      125
NEW        B&H                Feb-16   ART       METAL BIRDS                                             80
              Case 1:19-cv-02594-RM-SKC Document 255-5 Filed 04/21/21 USDC Colorado Page 2 of 6



NEW    THE DUMP      Feb-16    DESK           WOOD EXECUTIVE DESK                           650
NEW    THE DUMP      Feb-16    DESK           WOOD EXECUTIVE CREDENZA                       650
NEW    THE DUMP      Feb-16    FILE CABINET   LATERAL FILE CABINET                          300
USED   ESTATE SALE   Feb-16    DESK           GLASS & METAL ROLLING DESK                     60
USED   ESTATE SALE   Feb-16    CHAIR          BLACK MESH STENO CHAIR                         30
USED   ESTATE SALE   Feb-16    LAMP           COOPER FLOOR LAMP                              40
USED   ESTATE SALE   Feb-16    CART           WHITE ELFA CART (2)@$40                        80
USED   ESTATE SALE   Feb-16    SHOE RACK      WHITE MELAMINE SHOE RACK (6)@$5                30
USED   ANDERSON      Feb-16    TABLE          PALECEK ROUND SIDE TABLE                      150
USED   ESTATE SALE   Feb-16    COMPONENT      SONY CONTROL CENTER (STRDH800)                 80
USED   ESTATE SALE   Feb-16    COMPONENT      LG BLU RAY PLAYER                              40
USED   ESTATE SALE   Feb-16    COMPONENT      SONY DVD/CD PLAYER (DVPNC80V)                  40
USED   ESTATE SALE   Feb-16    COMPONENT      SONY 5 DISC PLAYER (CDPC70)                    60
USED   ESTATE SALE   Feb-16    COMPONENT      PANASONIC BLU RAY PLAYER                       40
USED   ESTATE SALE   Feb-16    TABLE          MAHOGANY & MARBLE SIDE TABLE (SET OF 2)        60
NEW    HOME GOODS    Feb-16    LAMP           CREAM MOSIAC LAMP                              50
NEW    B&H           Feb-16    TABLE          METAL & GLASS SIDE TABLE (4)@$25              100
USED   ESTATE SALE   Feb-16    PICTURE        FLATIRON BLDG B/W PHOTO FRAMED                 40
NEW    ANDERSON      Feb-16    SOFA           GRAY LEATHER RECLINING SOFA                   400
NEW    ANDERSON      Feb-16    SOFA           GRAY LEATHER RECLINING LOVESEAT               200
NEW    ANDERSON      Feb-16    CHAIR          GRAY LEATHER RECLINING ARM CHAIR              100
NEW    HOME GOODS    Feb-16    PICTURE        NATILUS CANVAS                                 40
NEW    HOME GOODS    Feb-16    PICTURE        NATILUS PHOTO B/W FRAMED                       50
NEW    IKEA          Feb-16    CHAIR          BLACK WOOD BARSTOOL (2)@$50                   100
NEW    HOME GOODS    Apr-16    LAMP           ACRYLIC LAMP                                   70
NEW    TUESDAY AM    Apr-16    PICTURE        BLUE OCEAN PRINT                               60
USED   GIFT           Jul-16   POOL TABLE     BRUNSWICK OAK POOL TABLE                        0
USED   GIFT           Jul-16   ARMOIRE        HOOKER BURLWOOD ARMOIRE                         0
USED   ESTATE SALE    Jul-16   CHAIR          BROWN & BLACK FABRIC PARSON CHAIR (2)@$60     120
USED   ESTATE SALE    Jul-16   TABLE          LONG WOOD CONSOLE TABLE                       150

USED   ESTATE SALE   May-17 ART               FREDERICK HART ACRYLIC SCUPLTURE x2         10000
                      Case 1:19-cv-02594-RM-SKC Document 255-5 Filed 04/21/21 USDC Colorado Page 3 of 6



inherited   Crystal                            Inherited from my grandmother in the 1990's          0

inherited   Tools                              hand and power tools inherited from Father in 2015   0
 Case 1:19-cv-02594-RM-SKC Document 255-5 Filed 04/21/21 USDC Colorado Page 4 of 6



                   price       bought

14 Dodge               25608      Aug-16 all payments made with VA disability income

12 Seadoo           $13,000       Aug-16
trailer               $500        Aug-16

16 Seadoo             $5,000      Feb-17
16 Seadoo             $5,000      Feb-17
trailer               $1,500      Feb-17

93 GMC              $23,250       Mar-17

06 BMW              $29,000       Aug-17 bought with proceeds of sale of 09 Suzuki and 10 Cam

covered Trailer       $3,000      Apr-19
 Case 1:19-cv-02594-RM-SKC Document 255-5 Filed 04/21/21 USDC Colorado Page 5 of 6




aro
 Case 1:19-cv-02594-RM-SKC Document 255-5 Filed 04/21/21 USDC Colorado Page 6 of 6



Roth IRA             $5,500 4/18/2016          $5,500
